Citation Nr: 1224141	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 823 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder condition as secondary to the service-connected bilateral knee instability disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1970.  The Veteran is the recipient of the Purple Heart Medal.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left shoulder condition is the result of an injury he sustained due to a fall when his service-connected knees gave out.  See March 2008 statement from the Veteran.    

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA outpatient treatment records dated in late November 2007 show that the Veteran sought treatment for left shoulder pain.  At the time, the Veteran reported that this his knee gave out which resulted in his left shoulder injury, approximately three weeks ago.  See November 2007 VA outpatient treatment records.  X-rays of the left shoulder demonstrate mild degenerative change of the distal clavical; there was no evidence of a fracture.  Id.  The impression was a probable old acromioclavicular injury.  Id.  In March 2008, the Veteran under left shoulder arthroscopic surgery.  See March 2008 VA outpatient treatment records.  The diagnoses were massive rupture of the left rotator cuff and severe osteoarthritis of the left acromioclavicular joint.  Id.    

Given the Veteran's current left shoulder disorder, his credible assertions during the course of treatment of a fall that resulted in an injury to his left shoulder due to his knee giving way, and the fact that the Veteran is service-connected for both right and left knee instability, the Veteran must be afforded a VA orthopedic examination to assess whether his current left shoulder disorder is attributable to his service-connected bilateral knee instability disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, as the most recent outpatient treatment record is dated in June 2009, and the case is being remanded for an examination, VA must obtain any VAMC records from June 2009 to the present from the VA Medical Center (VAMC) at Knoxville, Tennessee.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Knoxville, Tennessee.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of any left shoulder disorder(s) which may be present.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct a thorough examination and provide diagnoses for any pathology found.  The examiner must review all pertinent records associated with the claims file, particularly post-service treatment records.

Based on examination findings and review of the record,
the examiner must answer the following questions:

(a)  Does the Veteran have a current left shoulder disability, including any residual disability? 
(b)  If the answer to (a) is yes, is it at least as likely as not that any currently diagnosed left shoulder disability is caused or aggravated (worsened) by the Veteran's service-connected bilateral knee instability disabilities?  

In answering this question, the examiner must consider the Veteran's treatment record which contains his report of a fall in which resulted in an injury to his left shoulder due to his knee giving way.  The Veteran's report contained in the treatment history is to be accepted as credible.

If the Veteran's left shoulder disorder was aggravated by the service-connected bilateral knee instability disabilities, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the left shoulder disorder(s) before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Upon completion of the above development, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


